Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "120" and "122" have both been used to designate the inlet/outlet port and the coolant volume as follows: In figure 11, 120 is designating the coolant volume and it should be 122. In figure 14, 120 is designating the cooling volume and it should be 122. In figure 15, 120 is designating the coolant volume and it should be 122, and 122 is designating the inlet/outlet port and it should be 120.   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 11: 131, 178 and 182; Figure 14: 172, 181, 182 and 192; Figure 15: 131, 158, 172, 181, 188.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 19 is objected to because of the following informalities:  
In lines 3-4, “…along a the width axis,” should read --…along the width axis,--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 2, the claim calls for the inlet manifold (106) and the outlet manifold (106) to have, each, at least a portion located within the coolant volume (120) and at least a portion located outside the coolant volume (120). However, independent claim 1 is directed to a specific embodiment of the invention which comprises both the inlet and outlet manifolds completely contained within the coolant volume, as can clearly be seen in figures 9 and 14 as applies to the last limitation of claim 1 which reads: “wherein the closure plate seals the coolant volume at the core opening and along an outer periphery of the closure plate.” Claim 1 is not generic to the species depicting the inlet manifold (106) and the outlet manifold (106) having, each, at least a portion located within the coolant volume (120) and at least a portion located outside the coolant volume (120).
Regarding claim 3, the claim calls for an inlet fitting block (108) and an outlet fitting block (108) extending through the closure plate (104). However, independent claim 1 is directed to a specific embodiment of the invention which comprises both inlet and outlet fitting blocks completely contained 
Regarding claim 4, the claim is rejected by virtue of its dependency on claim 3.
Regarding claim 17, the claim calls for an elastomeric seal (127) being arranged within a gasket well (32) provided by the housing (103). However, independent claim 1 is directed to a specific embodiment of the invention which does not teach a gasket well provided by the housing. Claim 1 is not generic to the species depicting a gasket well (32) provided by the housing (103).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4, 17 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is unclear how the inlet and outlet manifolds can have, each, at least a portion located within the coolant volume and at least a portion located outside the coolant volume when claim 1, from which claim 2 depends, clearly calls for both the inlet and outlet manifolds completely contained within the coolant volume.
Regarding claim 3, it is unclear how the inlet fitting block and the outlet fitting block can extend through the closure plate when claim 1, from which claim 3 depends, clearly calls for both the inlet and outlet fitting blocks completely contained within the coolant volume.
Regarding claim 4, the claim is rejected by virtue of its dependency on claim 3.
Regarding claim 17, it is unclear how an elastomeric seal can be arranged within a gasket well provided by the housing when claim 1, from which claim 17 depends, is clearly directed to an species depicting a housing with no gasket wells at all.
Regarding claim 20, the claim recites, in line 10, “the second portion” and “the inlet fitting block”, and, in line 14, “the outlet fitting block.” There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11-12 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amaya et al. (US 2010/0206534, herein “Amaya”).
Regarding claim 1, Amaya discloses:
an air to refrigerant heat exchanger (figs. 1-11) [abs., lines 1-4] comprising:
a housing (the combination of two panels -3-, two panels -10- and panel -25-) comprising a core opening (the opening where top cover plate -24- goes), a first side opening (the opening where a first panel -3- goes), a second side opening (the opening where a second panel -3- goes) (figs. 5 and 10), and a core cavity (the cavity where the heat exchanger core -14- is located) (figs. 5 and 10);
a core (14) disposed within the housing (the combination of 3, 10 and 25) (figs. 5 and 10), the core (14) comprising, a plurality of tubes (coolant passages -32- are read as tubes) and a plurality of fins (13) [par. 0033];
an inlet manifold (28 plus corresponding part of tank 26) connected to an inlet end of each of the plurality of tubes (32) (fig. 10) [par. 0040, lines 6-8];
an outlet manifold (29 plus corresponding part of tank 26) connected to an outlet end of each of the plurality of tubes (32) (fig. 10) [par. 0040, lines 6-8];
a closure plate (24) joined to the inlet manifold (28 plus corresponding part of tank 26) and the outlet manifold (29 plus corresponding part of tank 26) (fig. 10);
a first diffuser (15) extending at least partially through the first side opening (the opening where a first panel -3- goes) (by virtue of diffuser flanges 19 and 20) (figs. 5-6 and 10); and
a second diffuser (15) extending at least partially through the second side opening (the opening where a second panel -3- goes) (by virtue of diffuser flanges 19 and 20) (figs. 5-6 and 10);
wherein the housing (the combination of 3, 10 and 25) and the closure plate (24) define a coolant volume of the heat exchanger (the volume where heat exchanger core -14- is located), and
wherein the closure plate (24) seals the coolant volume at the core opening (the opening where top cover plate -24- goes) and along an outer periphery of the closure plate (24).
	Amaya does not disclose:
		The heat exchanger being a liquid to refrigerant heat exchanger.
However, it has been held that “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” See MPEP 2111.02 (II). In the instant case, the heat exchanger disclosed by Amaya is capable of being used as a liquid to refrigerant heat exchanger, as recited in preamble of claim 1.
Regarding claim 11, Amaya discloses: 
 	the first diffuser (15) comprising a first tapered wall (17) that extends from a coolant inlet port (16) to a first diffuser opening (the actual opening of the diffuser -15- at the first side opening –where first panel 3 goes-) (figs. 6 and 10), and 
wherein the second diffuser (15) comprises a second tapered wall (17) that extends from a coolant outlet port (16) to a second diffuser opening (the actual opening of the diffuser -15- at the second side opening –where second panel 3 goes-) (figs. 6 and 10).
Regarding claim 12, Amaya discloses: 
 	the first diffuser opening (the actual opening of the diffuser -15- at the first side opening –where first panel 3 goes-) being located within the first side opening (where first panel -3- goes), 
wherein the coolant inlet port (16) is located outside of the first side opening (where first panel -3- goes) (clearly seen in figures 5-6 and 10), 
wherein the second diffuser opening (the actual opening of the diffuser -15- at the second side opening –where second panel 3 goes-) is located within the second side opening (where second panel -3- goes), and 
wherein the outlet port (16) is located outside of the second side opening (where second panel -3- goes) (clearly seen in figures 5-6 and 10).
Regarding claim 20, Amaya discloses: 
the first diffuser (15) includes an inlet port (16), a first diffuser opening (coinciding with the opening where first panel -3- goes) (figs. 5-6 and 10), and a first tapered wall (17) expanding in cross-section from the inlet port (16) located outside of the coolant volume (the volume where heat exchanger core -14- is located) to the first diffuser opening (where first panel -3- goes) located inside of the coolant volume (the volume where heat exchanger core is located) (figs. 5-6 and 10), 
wherein the second diffuser (15) includes an outlet port (16), a second diffuser opening (coinciding with the opening where second panel -3- goes) (figs. 5-6 and 10), and a second tapered wall (17) expanding in cross-section from the outlet port (16) located outside of the coolant volume (the volume where heat exchanger core -14- is located) to the second diffuser opening (where second panel -3- goes) located inside of the coolant volume (the volume where heat exchanger core -14- is located), and 
wherein the first diffuser opening (where first panel -3- goes) is at least as large as a height along a core insertion axis (the core -14- can be inserted vertically to the housing before assembly) of at least one of the plurality of fins (13) (clearly seen in figure 10).
a refrigerant inlet port (28) arranged on a second portion of an inlet fitting block (it is old and known in the art the use of fittings to connect refrigerant lines to refrigerant manifolds to complete the cooling cycle of the refrigerant), the refrigerant inlet port (28) being in fluid communication with an internal volume of the inlet manifold (28 plus corresponding part of tank 26) by way of a refrigerant flow path extending through the inlet fitting block; and
a refrigerant outlet port (29) arranged on the second portion of the outlet fitting block (it is old and known in the art the use of fittings to connect refrigerant lines to refrigerant manifolds to complete the cooling cycle of the refrigerant), the refrigerant outlet port (29) being in fluid communication with an internal volume of the outlet manifold (29 plus corresponding part of tank 26) by way of a refrigerant flow path extending through the outlet fitting block.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al. (US 2014/0000841, herein “Baker”).
Regarding claim 1, Baker discloses:
a gas to refrigerant heat exchanger (figs. 1-3 and 7-10) [abs., lines 1-3] comprising:
a housing (the combination of a side panel –where end portion 132 is-, top panel -134- and bottom panel -136-) (figs. 1, 8 and 10) comprising a core opening (the opening where end portion -130- goes), a first side opening (inlet side 106), a second side opening (outlet side 108) (figs. 1, 8 and 10), and a core cavity (the cavity where the heat exchanger core -4- is located) (figs. 1 and 10);
a core (14) disposed within the housing (the combination of 3, 10 and 25) (figs. 5 and 10), the core (14) comprising, a plurality of tubes (coolant passages -32- are read as tubes) and a plurality of fins (13) [par. 0033];
a core (4) disposed within the housing (the combination of the side panel where -130- is, 134 and 136) (figs. 1, 8 and 10), the core (14) comprising, a plurality of tubes (116, 118, 120, 122) and a plurality of fins (112) (figs. 9-10) [par. 0049];
an inlet manifold (140) connected to an inlet end of each of the plurality of tubes (116, 118, 120, 122) (fig. 10) [par. 0051];
an outlet manifold (142) connected to an outlet end of each of the plurality of tubes (116, 118, 120, 122) (fig. 10) [par. 0051];
a closure plate (130) joined to the inlet manifold (140) and the outlet manifold (142) (fig. 10);
a first diffuser (2) extending at least partially through the first side opening (106) (fig. 1) [par. 0040, lines 5-7] (it is noted, the second inlet portion -16- of the first diffuser -2- consists of walls -28, 30, 32 and 34- that abut the first side opening -106-); and
a second diffuser (3) extending at least partially through the second side opening (108) (fig. 1) [par. 0040, lines 5-7] (it is noted, as applies to the first diffuser, the first outlet portion -74- of the second diffuser -3-, figure 7, consists of walls -78, 80, 82, 84- that abut the second side opening -108-);
wherein the housing (the combination of the side panel where -130- is, 134 and 136) and the closure plate (130) define a coolant volume of the heat exchanger (the volume where heat exchanger core -4- is located), and
wherein the closure plate (130) seals the coolant volume at the core opening (the opening where end portion -130- goes) and along an outer periphery of the closure plate (130).
Baker does not disclose:
		The heat exchanger being a liquid to refrigerant heat exchanger.
However, it has been held that “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” See MPEP 2111.02 (II). In the instant case, the heat exchanger disclosed by baker is capable of being used as a liquid to refrigerant heat exchanger, as recited in preamble of claim 1.
Regarding claim 9, Baker discloses: 
 	each of the plurality of tubes (116, 118, 120, 122) includes a plurality of sequentially arranged passes through the coolant volume (by virtue of the reversal plenums 144, 146, 148 that connect the tubes and form the passes) [par. 0051], and 
wherein at least one of the plurality of fins (112) is located between and joined to adjacent ones of the plurality of sequentially arranged passes (clearly seen in figures 9-10).
Regarding claims 2-4 and 17, the claims have not being considered in this office action based on the 112(a) and 112(b) rejections above.

Allowable Subject Matter
Claims 5-8, 10, 13-16 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-4 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        


/LEN TRAN/             Supervisory Patent Examiner, Art Unit 3763